ORAL HEALTHCARE PERSONAL APPLIANCE AND BRUSH HEAD WITH INTEGRATED LIGHT GUIDE ALONG A HOLLOW DRIVE AXIS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  
“A personal care appliance comprising: a handle; an actuator operable for imparting a rotation along a longitudinal axis to a hollow drive shaft having first and second ends; 
Appropriate correction is required.  Based on claims 6-11, Examiner assumes Applicant intends on claiming the structure of the removable brush head; however, if this is incorrect, correction is not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “second light guide” in claim 1 is used by the claim to mean “a light guide” or “a first light guide”, while the accepted meaning is “a second, therefore presuming one of two light guides”. The term is indefinite because the preamble of the claim recites “configured for use with a removable brush head… having a first light guide”, therefore Applicant in not actively claiming the first light guide, rendering “a second light guide” indefinite.  It is unclear to one of ordinary skill in the art if the appliance (emphasis added) comprises a first and second light guide within the appliance.  Refer to claim objections above to provide clarity.
Claims 2-15 depend from claim 1 and are therefore rejected to accordingly under 35 USC 112(b).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The closest identifiable prior art, Shepherd (US20090083924) teaches a personal care appliance (10) configured for use with a removable brush head (16) having bristles (18), the removable brush head having a first light guide disposed along a length dimension thereof having a light entrance surface and a light exit surface, a mirror element and a window disposed between the mirror and the bristles wherein light exiting the light exit surface of the first light guide is reflected by the mirror through the window toward the bristles (Shepherd is capable of being configured to a brush head comprising the limitations);  and the appliance comprising: a handle (12); an actuator operable for imparting a rotation along a longitudinal axis to a drive shaft having first and second ends ([0065]); an optical coupler (connection that couples 26A to 26B) coupled to a light entrance surface of the second light guide (26B); and a light source (26a) configured to emit light into a light input surface of the optical coupler (Figs. 1, 3C, and 3D).
Shepherd does not teach a second light guide disposed between first and second ends of the hollow drive shaft, respectively, wherein a portion of the second light guide extends beyond the first end of the hollow drive shaft; a rear stop connection adapter coupled to the second end of the hollow drive shaft and the second light guide.
Claims 2-15 depend from claim 1, and would be allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kressman (US20130203008) teaches a toothbrush with a light guide, a drive shaft, and a light source in the handle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723